—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered May 24, 1991, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant failed to preserve any claim of error by the trial court regarding its participation in the questioning of the complainant and defendant by appropriate and timely objection (CPL 470.05). In any event, the participation complained of constituted an appropriate exercise of discretion to encourage clarity, rather than obscurity, in the development of proof, without conveying any opinion of the court (People v Moulton, 43 NY2d 944, 945). In this connection, we note that the trial court also appropriately exercised its discretion in precluding repetitive questioning on cross-examination (People v Sorge, 301 NY 198, 201-202).
We have considered defendant’s additional claims of error and find them to be both unpreserved and without merit. Concur — Murphy, P. J., Carro, Ellerin, Kupferman and Asch, JJ.